feb 20d _ 2d te f bact if t uniform issue list attention legend employer m church a convention b state c tenet d plan v plan w plan x plan y plan committee n dear this is in response to correspondence dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a letter_ruling under sec_414 of the internal_revenue_code the following facts and representations support your ruling_request page in the 's church a missionaries came to state c on assignment from the church a convention foreign mission board and together with local churches formed convention b convention b subsequently recognized a need for a church a school in state c and thus set up a committee to promote the founding of such a school funding to build the school originated through the church a convention foreign mission board and mission offerings primarily from members of church a employer m opened from the church a convention foreign mission board controlled and supported the predecessor to employer m both financially and operationally in the church a convention foreign mission board transferred control of the predecessor of employer m to convention b in the predecessor to to in the executive board_of convention b moved to incorporate employer m in november as a separate_entity school under the laws of state c employer m has been determined to be an organization described in sec_501 of the code and exempt from tax under sec_501 employer m was incorporated as a nonprofit convention b is a state c nonprofit corporation that qualifies as an organization described in sec_501 of the code that is exempt from tax under sec_501 convention b is a convention or association of churches organized and operated exclusively for religious purposes convention b’s constitution provides that convention b is an entity which provides an organization through which church a churches in state c can cooperate in their efforts to bring people into a right personal relationship with god through faith in jesus christ and to help forward christ's whole program of preaching teaching healing and ministering throughout the world the constitution also provides that convention b is founded on a fellowship based upon a doctrinal statement of faith known as the church a faith and message adopted by the church a convention membership in convention b consists of messengers who are members of cooperating contributing church a churches employer m's purposes as stated in its articles of incorporation are to provide students with elementary and secondary educational opportunities which are academically excellent in an environment which nurtures christian values and to transact-any or all other lawful activities for which nonprofit_corporations may be incorporated under the state c revised statues and operate exclusively for charitable scientific literary religious or educational_purposes within the meaning of sec_501 of the code - - employer m’s employee handbook contains its mission statement employer m’s mission is to be a christian college preparatory institution and its primary objective is to reach the youth of state c with the gospel of jesus christ in accordance with church a doctrine this objective is achieved by christian faculty and staff nurturing each student toward attaining his or her fullest potential spiritually intellectually physically socially and emotionally employer m’s employee handbook provides that to achieve its mission employer m will employ only individuals who have accepted jesus christ as lord and page savior of their lives and demonstrated a living relationship with jesus christ as described in tenet d the tenets of church a additionally to ensure that church a doctrine is taught in accordance with tenet d teach bible must be active members of a church affiliated with convention b or a church of like faith and practice as determined by the board_of directors of employer m only in exceptional circumstances may the board_of directors waive this requirement all administrators as well as faculty who employer m's articles of incorporation provides that in the event of its dissolution employer m's assets shall be distributed to convention b if convention b is then exempt under sec_501 of the code and if convention b is not then so exempt the assets shall be distributed for one or more exempt purposes within the meaning of sec_501 of the code each year as part of the proceedings of its annual meeting convention b publishes a directory of institutions and organizations affiliated with convention b - employer m is listed in that directory along with information on employer m’s board_of directors and its financial information including balance sheets statement of cash flows and statement of activities pursuant to its articles of incorporation the administrators of employer m are the directors officers and members employer m's members consist of the voting members of the executive board_of convention b under employer m’s articles of incorporation employer m’s members specifically have the right to vote on any amendment to employer m’s articles of incorporation vote to alter amend or repeal employer m’s by-laws or adopt new by-laws fix the number of directors of employer m except the number of the first board_of directors which is fixed by the articles of incorporation elect and remove directors of employer m establish their terms of office and fill vacancies among the directors authorize the sale lease exchange or mortgage of all or substantially_all of the - property and assets of employer m authorize the voluntary dissolution of employer m or revoke proceedings therefor adopt a plan for the distribution of the assets of employer m vote on any plan of merger or consolidation and place limits on the total financial obligations of employer m page employer m’s by-laws provides that the board_of directors of employer m has among other powers the power to appoint and remove the president other officers and other administrative officials of employer m in accordance with the terms of the by-laws provided that the power to appoint and remove administrative officials but not officers of employer m may in the discretion of the board be delegated to the president of employer m employer m’s by-laws also provides that the president of employer m and the president of the executive director-treasurer of convention b shall serve as ex officio members of employer m’s board_of directors without power to vote furthermore the by-laws provides that members of employer m’s board_of directors shall be participating members of churches affiliated with convention b the president of employer m reports directly to employer m’s board_of directors the members of employer m’s board_of directors are appointed by and report to -the executive board_of convention b employer m currently receives a small percentage of its financial support from convention b the executive board_of convention b serves as convention b ad interim and may act for convention b on all matters not reserved for action solely by convention b or where no convention b committee has specific power to act employer m's by-laws provides that the annual audit of employer m’s accounting_records shall be submitted to the executive board_of convention b which acts on behalf of convention b the executive board also acts as convention b’s principal advisory group on the total program unless some other convention b committee is so named through convention b’s executive board convention b has control_over employer m’s articles of incorporation by-laws board_of directors sales leases exchanges mortgages of property and assets voluntary dissolution distribution of assets merger or consolidation and financial obligations employer m does not discriminate with respect to race color national or ethnic origin gender or disability in areas of admissions financial aid or athletic and other school-administered programs members of church a are not given preferential treatment for admission there is no specific percentage of enrollment set_aside for members of church a and financial aid is offered to all students and is awarded to-any student whose family is determined to be in need some scholarships prefer a member of church a as a recipient but it is not a requirement that the recipient be a member of church a religion is part of employer m’s curriculum students are taught bible at all grade levels and are required to attend chapel weekly employer m has established and continues to maintain certain plans for the - benefit of its employees these plans are plan v medical plan plan w medical plan plan x dental plan plan y life_insurance plan and plan z flexible spending plan these plans are referred to collectively as the plans plan v was established in page pian w was established in established in and plan z was established in plan x was established in plan y was until employer m served as the plan_administrator of the plans however the board_of directors of employer m by resolution at its meeting on appointed the members of committee n and the plans have since been administered by committee n committee n is composed of three employees of employer m the director of human resources the human resources specialist and the director of finance the committee n members serve at the pleasure of employer m’s board_of directors committee n’s principal purpose is to administer the plans in accordance with the governing plan provisions based on the foregoing facts and representations employer m requests a ruling that plan v plan w plan x plan y and plan z are church plans within the meaning of sec_414 of the code in all years since established sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa public law 1974_3_cb_1 enacted date sec_1017 of erisa provides that sec_414 applied as of the date of erisa’s enactment however sec_414 was amended by sec_407 of the multiemployer pension_plan amendments act of mppaa public law to provide that sec_414 was effective as of date sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches - sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b page sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan's failure to meet one or more of the church_plan requirements in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 employer m is a nonprofit school under the laws of state c employer m has been determined to be an organization described in sec_501 of the code and exempt from tax under sec_501 its mission is to be a christian college preparatory institution and its primary objective is to reach the youth of state c with the gospel of jesus christ in accordance with church a doctrine to achieve its mission employer m employs only individuals who have demonstrated a living relationship with jesus christ as described in tenet d the tenets of church a additionally to ensure that church a doctrine is taught in accordance with tenet d in general all administrators as well as faculty who teach bible must be active members of a church affiliated with convention b or a church of like faith and practice as determined by the board_of directors of employer m convention b is a state c nonprofit corporation that qualifies as an organization described in sec_501 of the code that is exempt from tax under section a convention b is a convention or association of churches organized and operated exclusively for religious purposes convention b's constitution provides that convention b is an entity which provides an organization through which church a churches in state c can cooperate in their efforts to bring people into a right personal relationship with god through faith in jesus christ and to help forward christ's whole program of preaching teaching healing and ministering throughout the world the constitution also provides that convention b is founded on a fellowship based upon a doctrinal statement of faith known as the church a faith and message adopted by the church a convention membership in convention b consists of messengers who are members of cooperating contributing church a churches page in the event of its dissolution employer m’s assets shall be distributed to convention b if convention b is then exempt under sec_501 of the code employer m is listed in convention b's directory as an organization affiliated with convention b this listing also includes employer m's financial information including balance sheets statement of cash flows and statement of activities through convention b's executive board convention b has control_over employer m’s articles of incorporation by-laws board_of directors sales leases exchanges mortgages of property and assets voluntary dissolution distribution of assets merger or consolidation and financial obligations in view of the stated purpose of employer m its organization and structure its actual activities and its recognized status within convention b employer m employees meet the definition of sec_414 of the code and are deemed to be employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church_or_convention_or_association_of_churches however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches in this regard plan v plan w plan x plan y and plan z are maintained by employer m and have been administered by committee n since committee n was established by the board_of directors of employer m the members of committee n are appointed by and serve at the pleasure of the board_of directors of employer m committee n is composed of three employees of employer m the director of human resources the human resources specialist and the director of finance these relationships and restrictions help to insure that committee n controlled by or associated with church a through its relationship with convention b and employer m committee n’s principal purpose is to administer the plans in accordance with the governing plan provisions is indirectly - also as provided under sec_414 of the code where a plan fails te meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 for the year in which the correction is made and for all prior years committee n was established to administer plan v plan w plan x plan y and plan z on therefore the administration of plan v plan w plan x plan y and plan z satisfies the requirements regarding church_plan administration under sec_414 of the code accordingly plans v w x y and z are maintained by an organization that is controlled by or associated with a church_or_convention_or_association_of_churches and the principal purpose or function of which is the page administration of the plans for the provision of retirement benefits or welfare benefits for the employees of employer m plan v was established in pursuant to the rules of sec_407 of mppaa sec_414 of the code was effective as of date and plan w was established in accordingly with respect to your ruling_request we conclude that pian v and plan w qualify as church plans within the meaning of sec_414 of the code retroactive to date we also conclude that plan x plan y and plan z qualify as church plans within the meaning of sec_414 of the code in all years since established we are not ruling directly or indirectly on whether plan z constitutes a cafeteria_plan within the meaning of sec_125 of the code or on whether amounts allocable to the benefits under plan z are constructively received or nontaxable therefore this ruling shall not be construed as approving plan z under sec_125 of the code or any other provision of the code except sec_414 this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative should you have any concerns regarding this letter please contact sincerely yours fanurv bern manager technical group employee_plans - enclosures deleted copy of ruling jetter notice of intention to disclose
